Corwin, C. J.
The act done by a mayor or justice of the peace in taking the acknowledgment of a deed is the exercise of a power in the nature of that conferred upon a commissioner of deeds. In the act “ to provide for the proof, acknowledgment, and recording of deeds and other instruments of writing ” (Swan, old ed. 265), no territorial limit is fixed to the power of the officers invested with the power of taking acknowledgments. As to justices of the peace, however, another statute provides that the power “shall be coextensive with the county in which they may have been elected.” Ib. 506. If, as held in the case of Crumbaugh v. Kugler, 2 Ohio St., the taking of an acknowledgment without his county is a valid act, a fortiori, such an act must be valid when done by a mayor without the limits of his city; no territorial limitation whatever being expressed in the statute.
For the error of the court in rejecting the deed offered in evidence, the judgment must be reversed.